13‐4635 
Darryl T. Coggins v. Police Officer Craig Buonora, in his individual and official capacity
                                       
                 UNITED STATES COURT OF APPEALS 
                     FOR THE SECOND CIRCUIT 
                             ______________                          
                                       
                            August Term, 2014 
                                       
        (Argued: December 11, 2014          Decided: January 13, 2015) 
                                       
                            Docket No. 13‐4635 
                                                                
                                       
                         DARRYL T. COGGINS, 
                                       
                                                                       Plaintiff‐Appellee, 
                                    –v.–  
                                       
  POLICE OFFICER CRAIG BUONORA, in his individual and official capacity, 
                                       
                                                Defendant‐Cross‐Claimant‐Appellant, 
                                                                                           
    COUNTY OF NASSAU, NASSAU COUNTY POLICE DEPARTMENT, 
                                       
                                                            Defendants‐Cross‐Defendants,  
                                                                                           
 POLICE OFFICER JAMES VARA, in his individual and official capacity, JOHN 
            DOES 1‐10, in their individual and official capacity, 
                                       
                                                                             Defendants. 
                             ______________ 
 
Before: 
                         CABRANES, WESLEY, AND HALL, Circuit Judges. 
                                              
        Plaintiff‐Appellee Darryl T. Coggins brought claims under 42 U.S.C. 
§§ 1981, 1983, 1985, 1986, and related state causes of action, against two police 
officers and their employers.  Coggins alleged that the officers knowingly 
falsified and omitted material facts from police reports, lied to the district 
attorney and the grand jury, and conspired to do the same, resulting in the 
malicious prosecution of Coggins.  Defendant‐Appellant Police Officer Craig 
Buonora moved to dismiss, claiming that his testimony before the grand jury, 
while perjurious, nonetheless bestowed on him absolute immunity for any act 
associated with his perjury.  The United States District Court for the Eastern 
District of New York (Joseph F. Bianco, Judge) granted in part and denied in part 
Buonora’s motion, finding that the Supreme Court’s decision in Rehberg v. Paulk, 
132 S. Ct. 1497 (2012), granted Buonora absolute immunity from any § 1983 claim 
based solely on his grand jury testimony only.   
        For the reasons that follow, we AFFIRM the district court’s Order of 
December 2, 2013 to the extent it denied Buonora absolute and qualified 
immunity from suit on certain of Coggins’s § 1983 claims unrelated to his grand 
jury testimony.  At this interlocutory stage, we decline to exercise pendent 
jurisdiction over Buonora’s other claims of error and therefore DISMISS the 
balance of his appeal.               
                                              
               LAURENCE JEFFREY WEINGARD, Law Offices of Laurence Jeffrey 
                     Weingard, New York, NY, for Defendant‐Appellant Police Officer 
                     Craig Buonora. 
                                                                       
               SCOTT A. KORENBAUM (Frederick K. Brewington, on the brief), Law 
                     Offices of Frederick K. Brewington, Hempstead, NY, for 
                     Plaintiff‐Appellee Darryl T. Coggins. 
                                              
WESLEY, Circuit Judge: 

      Plaintiff‐Appellee Darryl T. Coggins brought claims under 42 U.S.C. 

§§ 1981, 1983, 1985, 1986, and related state causes of action, against two police 

officers and their employers.  Coggins alleged that the officers knowingly 


                                          2
falsified and omitted material facts from police reports, lied to the district 

attorney and the grand jury, and conspired to do the same, resulting in the 

malicious prosecution of Coggins.  Defendant‐Appellant Craig Buonora moved 

to dismiss, claiming that his testimony before the grand jury, while perjurious, 

nonetheless bestowed on him absolute immunity for any act associated with his 

perjury.  The United States District Court for the Eastern District of New York 

(Joseph F. Bianco, Judge) granted in part and denied in part Buonora’s motion, 

finding that the Supreme Court’s decision in Rehberg v. Paulk, 132 S. Ct. 1497 

(2012), granted Buonora absolute immunity from any § 1983 claim based solely 

on his grand jury testimony only.   

       For the reasons that follow, we AFFIRM the district court’s Order of 

December 2, 2013 to the extent it denied Buonora absolute and qualified 

immunity from suit on certain of Coggins’s § 1983 claims unrelated to his grand 

jury testimony.  At this interlocutory stage, we decline to exercise pendent 

jurisdiction over Buonora’s other claims of error and therefore DISMISS the 

balance of his appeal.               

        




                                           3
                                   BACKGROUND1 

       In the early morning on October 9, 2004, police officer James Vara, a 

defendant in the action below but not a party to this appeal, stopped Darryl T. 

Coggins, “because of his race and color,” while Coggins drove his vehicle in 

Floral Park, New York.  (Third Am. Compl. (“TAC”) ¶¶ 5, 24.)2  Vara proceeded 

to administer a breathalyzer test to Coggins, “which did not work the first time.”  

(Id. ¶ 26.)  Vara made a second attempt at breathalyzing Coggins and conducted 

a field sobriety test.  (Id.)  Coggins passed those tests and “continued to ask why 

he was pulled over . . . but . . . received no response.”  (Id.)   

       Vara called for backup; Coggins became nervous.  (Id. ¶¶ 26–27.)  When 

Vara placed his hand on his gun, Coggins, fearing for his life, ran.  (Id. ¶ 27.)  As 

he fled, Coggins saw an officer he believes was Defendant‐Appellant Buonora 

“arrive on the scene.”  (Id. ¶ 28.)  Coggins heard that officer yell “Shoot him in 

the back, shoot him in the back.”  (Id.)  Coggins escaped.  (Id.) 



1 Coggins’s allegations are taken as true for the purpose of this appeal.  Transatl. 
Shiffahrtskontor GmbH v. Shanghai Foreign Trade Corp., 204 F.3d 384, 386 (2d Cir. 2000). 

2 Coggins has twice amended his Complaint since that date and moved for leave to file 
the Third Amended Complaint.  The district court, in the decision under review, 
granted in part and denied in part Coggins’s motion to file the TAC and relied on the 
TAC as the operative Complaint in its decision.   

                                             4
      Vara and Buonora told the Nassau County district attorney that they heard 

a “metal noise” during their foot pursuit of Coggins and that Buonora found a 

gun at the scene.  (Id. ¶¶ 51, 60, 63.)  Coggins surrendered to police later in the 

day and, based on the officers’ statements to the district attorney, he was initially 

charged with criminal possession of a weapon.  (See id. ¶ 31.) 

      A grand jury indicted Coggins for criminal possession of a weapon and 

resisting arrest.  (Id. ¶ 38.)  The TAC in this case alleges, and defendants do not 

contest, that Vara and Buonora perjured themselves when they testified before 

the grand jury.  (Id. ¶¶ 38, 114.)  The officers’ perjury was revealed when an 

unnamed Floral Park Police Officer informed Coggins’s counsel that “the story 

[Vara and Buonora] were telling was inaccurate.”  (Id. ¶ 40.)  The unnamed 

officer advised that, contrary to the statements and testimony of Vara and 

Buonora, “he [i.e., the unnamed officer] was the [o]fficer who initially found a 

gun” and “that radio transmission[s] of October 9, 2004 would substantiate his 

claim.”  (Id.)  Thereafter, Coggins’s case was referred to the Special Investigations 

Divisions of the Nassau County Police Department and the District Attorney’s 

Office.  (Id. ¶¶ 40–41.)  The charges against Coggins were subsequently dropped 




                                          5
on the district attorney’s motion.  (Id. ¶ 42.)  Buonora was then indicted for 

perjury and pleaded guilty.  (Id. ¶ 45.)   

      The TAC alleges that Buonora, Vara, and others “failed to file the proper 

paperwork pursuant to the policies and procedures” of the Nassau County 

Police Department (“NCPD”), (id. ¶ 32); that Buonora “failed to complete an 

incident report or any paperwork connected with the detention, chase and 

arrest,” (id. ¶ 33); that Vara “falsified official documents” related to Coggins’s 

arrest, (id. ¶ 34); and that Vara and Buonora conspired with each other to create 

“an altered version of what transpired . . . and made a conscious decision to omit 

certain information and include false information in the Police Report and 

accompanying arrest paperwork,” (id. ¶ 35).  Coggins alleges that Buonora knew 

that documents regarding Coggins’s arrest, detention, and prosecution contained 

false information and omitted relevant facts, but that he did nothing to remedy 

the falsehoods in those accounts of the incident.  (Id. ¶ 52.)  Coggins alleges 

further that Buonora met with the district attorney, falsely represented to her and 

later testified that he had found a weapon, that he had heard a metal object hit 

the ground, saw it was a gun, and stayed with the gun until another police 

officer relieved him.  (Id. ¶¶ 51, 55–57, 59–60.)  Finally, the TAC alleges that 


                                              6
NCPD officers routinely engage in improper police practices, “particularly in 

situations where blacks and/or black males are involved.”  (Id. ¶ 37.)   

       The district court dismissed Coggins’s claims for malicious prosecution 

and abuse of process under New York law because Coggins failed to plead the 

requisite special damages with specificity, but denied Buonora’s motion to 

dismiss Coggins’s remaining claims.  Coggins v. Cnty. of Nassau, No. 07‐cv‐3624 

(JFB), 2008 WL 2522501, at *1 (E.D.N.Y. June 20, 2008).  We affirmed the district 

court’s decision denying Buonora absolute immunity under the extra‐judicial 

conspiracy exception, stating that, under then‐existing Second Circuit precedent, 

“absolute immunity does not extend to allegations of conspiracy to present false 

testimony.”3  Coggins v. Buonora, 362 F. App’x 224, 225 (2d Cir. 2010) (summary 

order), cert. denied, 131 S. Ct. 995 (2011).   

       Thereafter, Buonora filed a second motion to dismiss and/or for summary 

judgment on absolute immunity grounds.  Coggins cross‐moved for sanctions 

against Buonora because, he argued, Buonora had brought the motion to dismiss 

“to harass, cause unnecessary delay, [and] needlessly increase the cost of 

3 This principle was abrogated by Rehberg, which held, in relevant part, that the rule of 
absolute immunity for grand jury witnesses in a § 1983 action “may not be 
circumvented by claiming that a grand jury witness conspired to present false 
testimony.”  132 S. Ct. at 1506 (emphasis added). 

                                              7
litigation.”  FED. R. CIV. P. 11.  Coggins also moved to amend his Complaint to 

plead additional facts and to clarify the causes of action in light of the Supreme 

Court’s intervening decision in Rehberg.   

      Judge Bianco denied Buonora’s motion for summary judgment without 

prejudice.  The court noted that it was premature to convert the motion to 

dismiss into a summary judgment motion when neither Buonora nor Vara had 

been deposed.  Judge Bianco dismissed Coggins’s § 1983 claims regarding 

Buonora’s perjury before the grand jury and alleged conspiracy to commit 

perjury on absolute immunity grounds, citing Rehberg.4  However, Judge Bianco 

found that Coggins “allege[d] unconstitutional conduct against Vara and 

Buonora far beyond perjury and/or conspiring to commit perjury in the grand 

jury” and declined to dismiss those claims.5  Coggins v. Cnty. of Nassau, 988 F. 

Supp. 2d 231, 237 (E.D.N.Y. 2013).  The district court denied the balance of 



4 Judge Bianco also dismissed as untimely both Coggins’s state law claims for false 
arrest and false imprisonment and his federal claims arising under 42 U.S.C. § 1986.   

5 Judge Bianco did not identify specifically which of Coggins’s claims survive Buonora’s 
motion to dismiss.  He stated: “In short, Coggins adequately pleads facts that, if true, 
could establish the officers’ liability under § 1983 separate and apart from the perjury.  
Accordingly, given the alleged non‐grand jury conduct, Buonora and Vara do not have 
absolute immunity from suit at this juncture as a matter of law.”  Coggins, 988 F. Supp. 
2d at 245.   

                                            8
Buonora’s motion to dismiss and Coggins’s motion for sanctions.  Buonora filed 

this interlocutory appeal.   

 

                                     DISCUSSION 

       In Rehberg v. Paulk, 132 S. Ct. 1497, 1506 (2012), the Supreme Court 

announced the bright line rule that a grand jury witness, including a law 

enforcement officer, “has absolute immunity from any § 1983 claim based on the 

witness’ testimony,” even if that testimony is perjurious.  The Rehberg Court 

thereby expressly extended to grand jury witnesses, including police officers, the 

same immunity that had previously been enjoyed by witnesses at trial.6  Id.  This 

holding was consistent with the understanding that, despite its broad terms, 42 

U.S.C. § 1983 does not effect a radical departure from common‐law immunities.  

Id. at 1502; see also Pierson v. Ray, 386 U.S. 547, 554–55 (1967).     

       The question before us is whether a law enforcement officer is entitled to 

absolute immunity as a grand jury witness pursuant to Rehberg when a § 1983 

plaintiff alleges that the officer withheld and falsified evidence in addition to 



6 It bears underscoring that the immunity in question is immunity from civil suits, 
including, as relevant here, § 1983 actions, not immunity from criminal prosecution for 
perjury. 

                                             9
committing perjury before the grand jury—an issue of first impression in our 

circuit. 

       In Rehberg, the chief investigator for a district attorney was sued in a § 1983 

action following Rehberg’s indictment based on investigator Paulk’s grand jury 

testimony.  132 S. Ct. at 1501.  Rehberg’s claim of malicious prosecution was 

predicated exclusively on the allegation that the investigator lied to the grand 

jury.  Id.  The Supreme Court held that “a grand jury witness has absolute 

immunity from any § 1983 claim based on the witness’ testimony.”  Id. at 1506 

(emphasis added).  It reasoned that the justifications for granting absolute 

immunity to trial witnesses are equally applicable to grand jury witnesses: “In 

both contexts, a witness’ fear of retaliatory litigation may deprive the tribunal of 

critical evidence.  And in neither context is the deterrent of potential civil liability 

needed to prevent perjurious testimony.”  Id. at 1505.  To avoid circumvention of 

the immunity by artful pleading, the Court extended absolute immunity to 

§ 1983 claims of conspiracy to present false testimony or to “preparatory activity, 

such as a preliminary discussion in which the witness relates the substance of his 

intended testimony” to the prosecutor.  Id. at 1506–07.  Importantly, however, the 

Court acknowledged the limited nature of its holding in a footnote: “[o]f course, 


                                           10
we do not suggest that absolute immunity extends to all activity that a witness 

conducts outside of the grand jury room.  For example, we have accorded only 

qualified immunity to law enforcement officials who falsify affidavits and 

fabricate evidence concerning an unsolved crime.”  Id. at 1507 n.1 (citations 

omitted).   

       Buonora asserts that, at its core, Coggins’s claims all “involve his grand 

jury appearance.”  Appellant’s Br. 10.  We disagree.  Buonora’s interpretation of 

Rehberg would set a dangerous precedent: Any police officer could immunize for 

§ 1983 purposes any unlawful conduct prior to and independent of his perjurious 

grand jury appearance merely by testifying before a grand jury.  Such an 

outcome would also be inconsistent with the limitations Rehberg explicitly 

imposes on the scope of the absolute immunity, which the Supreme Court 

instructed was not to “extend[] to all activity that a witness conducts outside of 

the grand jury room.”  132 S.Ct. at 1507 n.1. 

      When a police officer claims absolute immunity for his grand jury 

testimony under Rehberg, the court should determine whether the plaintiff can 

make out the elements of his § 1983 claim without resorting to the grand jury 

testimony.  If the claim exists independently of the grand jury testimony, it is not 


                                         11
“based on” that testimony, as that term is used in Rehberg.  Id. at 1506.  

Conversely, if the claim requires the grand jury testimony, the defendant enjoys 

absolute immunity under Rehberg.   

        Denying police officers absolute immunity from civil suits for conduct 

other than their grand jury testimony does not risk “depriv[ing] the tribunal of 

critical evidence,” id. at 1505, because the act of testifying has no impact on the 

officer’s immunity (if any) for that other conduct.  Rehberg noted that the specter 

of civil liability is not needed “to prevent perjurious testimony.”  Id.  By contrast, 

police officers may not risk the same professional or criminal sanctions outside 

the grand jury context that they face when swearing to facts under oath before 

the grand jury.  Thus, in considering incentives and deterrence, it makes sense to 

afford them less protection in contexts other than the grand jury room. 

      In this case, the TAC plausibly alleges misconduct by Buonora without 

reference to his perjurious grand jury testimony.  The TAC’s allegations are 

based on, among other things, Defendants’ police reports, the statements of the 

unnamed Floral Park Police Officer, Buonora’s knowledge of the falsity of Vara’s 

police report, Buonora’s statements to the district attorney,7 and police radio 


7 If discovery were to establish that Buonora’s statements to the district attorney 
constituted “preparatory activity” conducted in advance of his grand jury testimony, 
                                            12
transmissions.  All of these facts existed before Buonora’s March 2005 grand jury 

testimony and are independently actionable under § 1983 such that Coggins 

would be able to prove his claims without ever relying on the officers’ grand jury 

testimony.8  The fact that Buonora’s grand jury testimony paralleled information 

he gave in other contexts does not mean that Coggins’s malicious prosecution 

claim was “based on” Buonora’s grand jury testimony.  Id. at 1506.  Rather it was 

based on Buonora’s conduct that laid the groundwork for Coggins’s indictment.  

The TAC alleges misconduct by Buonora that is not based on his grand jury 

testimony, and the district court properly found that absolute immunity is 

inappropriate. 

       In addition to his absolute immunity claims, Buonora also challenges on 

appeal the district court’s denial of qualified immunity.  Qualified immunity 

protects public officials from civil liability only “if (a) the defendant’s action did 

Buonora would be entitled to absolute immunity for that limited conduct, as stated by 
the Supreme Court in Rehberg and discussed above.  Id. at 1506–07. 

8 In Marshall v. Randall, 719 F.3d 113, 114 (2d Cir. 2013), the plaintiff sued for damages 
arising from police officers’ use of false information in his arrest.  On appeal, the officers 
challenged “the use of their grand jury testimony as violative of the rule in Rehberg.”  Id. 
at 115.   We held that “the grand jury testimony was properly admitted for 
impeachment purposes and that the manner in which it was used at trial did not 
contravene the rule in Rehberg.”  Id. at 116.  As Marshall demonstrates, grand jury 
testimony may ultimately be admissible on summary judgment or at trial for a purpose 
other than for its truth, for example, for impeachment. 

                                              13
not violate clearly established law, or (b) it was objectively reasonable for the 

defendant to believe that his action did not violate such law.”  Salim v. Proulx, 93 

F.3d 86, 89 (2d Cir. 1996); see generally Malley v. Briggs, 475 U.S. 335, 344–45 (1986).  

Accepting as true the facts alleged and drawing all reasonable inferences in 

plaintiff’s favor, as we must, it is clear that, at this stage, qualified immunity is 

not appropriate.  As the district court properly concluded, the alleged 

falsification of evidence and the related conspiracy, if true, constitute a violation 

of clearly established law, and no objectively reasonable public official could 

have thought otherwise. 

      Lastly, we decline to exercise our pendent jurisdiction over the balance of 

Buonora’s appeal.  The issues he raises are neither “inextricably intertwined” nor 

“necessary to ensure meaningful review” of the absolute and qualified immunity 

questions.  See Ross v. Am. Express Co., 547 F.3d 137, 142 (2d Cir. 2008) (internal 

quotation marks omitted). 

       

                                   CONCLUSION 

      The district court’s Memorandum and Order of December 2, 2013, is 

hereby AFFIRMED to the extent it denied Buonora absolute and qualified 


                                           14
immunity from suit on certain of Coggins’s § 1983 claims unrelated to his grand 

jury testimony.  The balance of the appeal is DISMISSED.  




                                       15